Citation Nr: 0621131	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  
This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

On May 24, 2005, a Deputy Vice Chairman of the Board ruled 
favorably on the motion to advance this case on the docket 
based on a finding of good cause, namely the advanced age of 
the appellant.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request, as there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under Diagnostic Code 6260.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168 (Fed. 
Cir. June 19, 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to VA's interpretation of it's 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2005).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


